Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The effective filing date is 2-14-20. 
Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™. 

    PNG
    media_image1.png
    852
    763
    media_image1.png
    Greyscale
Lenius discloses “1.A lidar sensor, comprising: 
a laser pulse generator;  (see FIG. 5e where the gate driver 548 provides the power to the capacitor 556b to provide the diode with the power to emit the laser pulses to formulate the point cloud in blocks 554a)
a directional control; 	(see col. 13, lines 10-36 where the lidar device includes a beam steering optics to determine a direction to emit pulses of light toward the target via a beam steering optics device)

    PNG
    media_image2.png
    831
    840
    media_image2.png
    Greyscale
a beam steerer coupled to the laser pulse generator and the directional control to project laser pulses in different directions; (see col. 13, lines 10-36 where the lidar device includes a beam steering optics to determine a direction to emit pulses of light toward the target via a beam steering optics device and col. 14, line 40-45 where the beam steering can move the beam in planes above or below the x-y plane shown in FIG. 3b)
a light sensor; a light receiver configured to direct, to the light sensor, laser pulses reflected back to the lidar sensor;  (see col. 14, lines 1-2)
timing circuitry configured to determine a time gap between a respective laser pulse projected by the beam steerer and the respective laser pulse reflected back to the light sensor;  (see col. 15, line 41 to col. 17, line 31)
memory configured to store a lidar image and (see FIG. 7)”. 
Lenius discloses “wherein the lidar image identifies, based on inputs from the directional control and the timing circuitry, attributes of a plurality of points that reflect laser pulses back to the light sensor;” (see col. 17, lines 1-35)
Lenius is silent but Ferguson teaches “…an artificial neural network, (see perception system 172 where the vehicle has camera, radar, sonar and LIDAR; see col. 8, lines 61 to Col. 9, line 5) (see col. 10, lines 1-19) (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data)
 an inference engine configured to use the artificial neural network to analyze the lidar image and generate inference results; and 
a host interface configured to provide the inference results to a computer system of a vehicle”. (see col. 8, line 11-45 where the intersection and information can be stored in the navigation system 168 and 132 to identify the characteristics of the road including lane lines and cross walks and provides context information at col. 10, line 64 associated with the intersection;) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see FIG. 7c and 8c where the road is a flat street and col. 8, lines 1-16 where the vegetation on the vehicle lanes also is monitored and if the lanes are blocked lanes), (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2),  (see Col. 10, lines 18 to 65)  (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100), 
    PNG
    media_image3.png
    931
    806
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Ferguson et al. with the disclosure of Lenius since Ferguson teaches that using past data a future trajectory of an object or a probability of a pedestrian and a car movement can be inferred and classified. For example, in FIG. 7b using an AI the trajectory can be inferred to be along 710, or 730, or 740 or 750.  The highest probability being 20 percent along path 710.   Using the past trajectory and a probability a hint about where the object will be, this prediction can be used for the autonomous vehicle. This can be provided to the local processor so the autonomous vehicle can infer what a person or a vehicle can do with certainty and for collision avoidance. See col.10, lines 1-col. 12, lines 65 of Ferguson. 
Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™ and in view of International Patent Application Pub. No.: WO 2021/138358 A1 to Lin, Sen et al. that was filed in 1-3-20. 

Lenius is silent but Lin teaches “…2. The lidar sensor of claim 1, wherein the beam steerer is a solid-state device having no movable mechanical components”. (see title and claims 1-5) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of LIN et al. with the disclosure of Lenius since LIN teaches that a solid state beam steering device can be used for durability and to reduce a steering failure. A LiDAR chip includes a solid-state two-dimensional Switchable Coherent Pixels Array (SCPA) that is placed at a focal distance from an optical lens. The SCPA includes a plurality of coherent pixels (CPs). The FPA system may selective activate the CPs to emit light (received from the laser source). Each CP is comprised of an optical antenna and a coherent optical receiver. The optical lens maps the direction of an incoming beam into a position of a focused spot on a focal plane, and it maps the light emitted from CPs into different angles in an environment (e.g., area around the solid state FMCW LiDAR system) depending on the position of CPs on the chip. An on-chip switch routes the light into a selected CP and, through the optical lens, steers the beams into discrete angular positions. Vertical and horizontal angles of the outgoing beam are determined by the position of an optical antenna on the chip with respect to a principal axis of the optical lens. Multi-channel discrete beam steering is achieved by simultaneously switching several optical antennas with several switch networks.  See paragraph 10-20. 

Claims 3-5 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™ and in further in view of U.S. Patent Application Pub. NO.: 2019/0387185A1 to Hicks.
Lenius is silent but Hicks teaches “…3. The lidar sensor of claim 2, wherein the memory and the inference engine are configured on at least one first integrated circuit die; and the light sensor is configured on a second integrated circuit die”. (see paragraph 24-36 and 49-54 where the circuit is on the first die 234 and the thermal camera is on a second die)
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of HICKS et al. with the disclosure of Lenius since HICKS teaches that a thermal camera/LIDAR device can be mounted on stacked dies.  A readout circuit and an image processor can be placed on the first die and a LIDAR device and sensor can be provided on a different die. As described, thermal confirmation can be performed with only a very small amount of data from a thermal sensor. The logic necessary to interpret the thermal images can be integrated directly into the thermal imaging camera system, using enhanced readout circuits or die stacking, to achieve the required density. By architecting the thermal camera system such that images or full images cannot be read, the classification logic of the navigation system may have indirect access to higher fidelity or faster frame rates from the thermal camera than is provided using a traditional thermal camera interface.   

Lenius is silent but Hicks teaches “…4. The lidar sensor of claim 3, wherein the at least one first integrated circuit die and  the second integrated circuit die are enclosed within a same integrated circuit package. ”. (see paragraph 24-36 and 49-54 where the circuit is on the first die 234 and the thermal camera is on a second die)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of HICKS et al. with the disclosure of Lenius since HICKS teaches that a thermal camera/LIDAR device can be mounted on stacked dies.  A readout circuit and an image processor can be placed on the first die and a LIDAR device and sensor can be provided on a different die. As described, thermal confirmation can be performed with only a very small amount of data from a thermal sensor. The logic necessary to interpret the thermal images can be integrated directly into the thermal imaging camera system, using enhanced readout circuits or die stacking, to achieve the required density. By architecting the thermal camera system such that images or full images cannot be read, the classification logic of the navigation system may have indirect access to higher fidelity or faster frame rates from the thermal camera than is provided using a traditional thermal camera interface.   

Lenius is silent but Hicks teaches “…5. The lidar sensor of claim 4, wherein the memory and the inference engine in the at least one first integrated circuit die and the light sensor in the second integrated circuit die are connected via at least through-silicon vias”. (see FIG. 4-6 and paragraph 50-53)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of HICKS et al. with the disclosure of Lenius since HICKS teaches that a thermal camera/LIDAR device can be mounted on stacked dies.  A readout circuit and an image processor can be placed on the first die and a LIDAR device and sensor can be provided on a different die. As described, thermal confirmation can be performed with only a very small amount of data from a thermal sensor. The logic necessary to interpret the thermal images can be integrated directly into the thermal imaging camera system, using enhanced readout circuits or die stacking, to achieve the required density. By architecting the thermal camera system such that images or full images cannot be read, the classification logic of the navigation system may have indirect access to higher fidelity or faster frame rates from the thermal camera than is provided using a traditional thermal camera interface.   

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™ and in view of Hicks and in view of Shayer, Oran, et al., Learning Discrete Weights Using the Local Reparameterization Trick, Cornell University, (https://arxiv.org/abs/1710.07739)(Feb 2, 2018)(hereinafter “Shayer”)
Lenius is silent but Shayer teaches “…6. The lidar sensor of claim 4, wherein the artificial neural network includes a spiking neural network, (see page 7-8)”.  or a deep neural network, or any combination thereof. (see page 7-8)”.
                It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of SHAYER with the disclosure of LENIUS since SHAYER teaches that a neural network can operate much faster with compact computing devices using the method of so called “LR-nets” (Local reparameterization networks), for training neural networks with discrete weights using stochastic parameters. An algorithm can use a local reparameterization trick, previously used to train Gaussian distributed weights, to enable a processor to include training of discrete weights.  See abstract.   In a first phase the network can be trained with discrete weights. See section 3.2.  This is a forward pass.  However at the backward pass a back propagation is performed to determine an optimization. See page 4.  A probability of the weights is then added but it is set for .05 and .95 to never cross zero which would lose data.  See page 5. Then an entropy of the model is reduced.  As can be seen the validation error rates are provided to be much more accurate or 40.1 percent with much less data as a low probability items can be discarded as high probability trained weights are used.   This can provide a low power consuming for training of the neural network as it is trained with modest computation, and memory and using a sparse ternary network.  See abstract and page 1-8
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™ and in view of Hicks and in view of Japanese Patent Application Pub. No.: 2019-531489. 
Lenius is silent but the ‘489 teaches “…7. The lidar sensor of claim 4, wherein the lidar sensor is configured to generate lidar images at a rate and resolution that exceeds a communication bandwidth between the host interface and the computer system of the vehicle.  (see paragraph 7 that recites “…  Even the use of avalanche diodes (AD or SPAD), which is theoretically sensitive enough to capture a few returning photons, may not be useful in known LIDAR system architectures . The solid state implementation of the SPAD array must be read sequentially. A high number of SPADs is required to achieve the desired accuracy. The sequential read constraints of solid state implementations limit system bandwidth, making the implementation inappropriate for the desired accuracy. For accuracy such as that of the Velodyne system (0.02m to 0.04m, regardless of distance), the required read data rate is practically achievable in the case of today's IC implementations Exceed the bandwidth. For operation at 120 m, a 500 × 500 pixel SPAD array is required that must be read sequentially in an IC-based implementation. For the same precision as the previously described Velodyne system, it requires 1000 pulses per millisecond, and thus 1000 frames per millisecond, which translates to a read rate of 250 gigapixels per second. become. This is considered technically infeasible in the background of current SPAD IC technology.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the 489 publication with the disclosure of Lenius since the ‘489 publication teaches that a LIDAR device can emit thousands of pulses a millisecond. This can provide improved and enhanced resolution that prior art systems cannot process using a solid state device due to processing constraints and heat constraints while the ‘489 configuration can achieve a high resolution.   

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™ and in view of Hicks. 

Lenius is silent but Ferguson teaches “..8. The lidar sensor of claim 4, wherein the attributes include reflection intensity of the points, range to the points, and direction to the points”. (see col. 8, line 11-45 where the intersection and information can be stored in the navigation system 168 and 132 to identify the characteristics of the road including lane lines and cross walks and provides context information at col. 10, line 64 associated with the intersection;) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see FIG. 7c and 8c where the road is a flat street and col. 8, lines 1-16 where the vegetation on the vehicle lanes also is monitored and if the lanes are blocked lanes), (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2),  (see Col. 10, lines 18 to 65)  (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Ferguson et al. with the disclosure of Lenius since Ferguson teaches that using past data a future trajectory of an object or a probability of a pedestrian and a car movement can be inferred and classified. For example, in FIG. 7b using an AI the trajectory can be inferred to be along 710, or 730, or 740 or 750.  The highest probability being 20 percent along path 710.   Using the past trajectory and a probability a hint about where the object will be, this prediction can be used for the autonomous vehicle. This can be provided to the local processor so the autonomous vehicle can infer what a person or a vehicle can do with certainty and for collision avoidance. See col.10, lines 1-col. 12, lines 65 of Ferguson. 

Claims 9-10are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™ and in view of Hicks and in further in view of U.S. Patent Application Pub. No.: US 2019/0324205A1 to Sharma et al. 
Lenius is silent but Sharma teaches “…9. The lidar sensor of claim 4, wherein the inference engine includes a memristor crossbar array configured to perform matrix multiplication and accumulation operations”. (see paragraph 30-35)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of SHARMA et al. with the disclosure of Lenius since SHARMA teaches that a memristor cross bar array can provide efficient in memory computing with parallelism to process the large amount of data.   See paragraph 1-10 and 30-40. 

Lenius is silent but Sharma teaches “…10. The lidar sensor of claim 9, wherein memristors in the crossbar array are configured to store parameters of the artificial neural network; (see paragraph 9) and the multiplication  (see paragraph 31) and accumulation operations are performed by the memristors (see paragraph 6-9) converting voltages (see paragraph 31-32) on wordlines  (see paragraph 18) of the crossbar array into currents summed in bitlines  (see paragraph 18) of the crossbar array. ”. (see paragraph 6, 30-35)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of SHARMA et al. with the disclosure of Lenius since SHARMA teaches that a memristor cross bar array can provide efficient in memory computing with parallelism to process the large amount of data.   

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™. 

Lenius discloses “a lidar sensor comprising: a generator of lidar images; a memory configured to store a lidar image (see FIG. 5e where the gate driver 548 provides the power to the capacitor 556b to provide the diode with the power to emit the laser pulses to formulate the point cloud in blocks 554a)

Lenius is silent but Ferguson teaches “…11. A vehicle, comprising:
a plurality of controls for steering, braking, and acceleration; a set of sensors configured to generate a sensor data stream; (see claims 1-10 and perception system 172 where the vehicle has camera, radar, sonar and LIDAR; see col. 8, lines 61 to Col. 9, line 5) (see col. 10, lines 1-19) (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data)


and an artificial neural network;  an inference engine configured to use the artificial neural network to analyze the lidar image and generate inference results; and a communication interface:
a computer system coupled to the communication interface to implement an advanced driver assistance system to operate the controls according to the inference results and the sensor data stream. (see col. 8, line 11-45 where the intersection and information can be stored in the navigation system 168 and 132 to identify the characteristics of the road including lane lines and cross walks and provides context information at col. 10, line 64 associated with the intersection;) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see FIG. 7c and 8c where the road is a flat street and col. 8, lines 1-16 where the vegetation on the vehicle lanes also is monitored and if the lanes are blocked lanes), (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2),  (see Col. 10, lines 18 to 65)  (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Ferguson et al. with the disclosure of Lenius since Ferguson teaches that using past data a future trajectory of an object or a probability of a pedestrian and a car movement can be inferred and classified. For example, in FIG. 7b using an AI the trajectory can be inferred to be along 710, or 730, or 740 or 750.  The highest probability being 20 percent along path 710.   Using the past trajectory and a probability a hint about where the object will be, this prediction can be used for the autonomous vehicle. This can be provided to the local processor so the autonomous vehicle can infer what a person or a vehicle can do with certainty and for collision avoidance. See col.10, lines 1-col. 12, lines 65 of Ferguson. 

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™. 

Lenius is silent but Ferguson teaches “.12. | The vehicle of claim 11, wherein the inference results identify an object that reflects lidar signals in the lidar image. ”. (see col. 8, line 11-45 where the intersection and information can be stored in the navigation system 168 and 132 to identify the characteristics of the road including lane lines and cross walks and provides context information at col. 10, line 64 associated with the intersection;) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see FIG. 7c and 8c where the road is a flat street and col. 8, lines 1-16 where the vegetation on the vehicle lanes also is monitored and if the lanes are blocked lanes), (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2),  (see Col. 10, lines 18 to 65)  (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Ferguson et al. with the disclosure of Lenius since Ferguson teaches that using past data a future trajectory of an object or a probability of a pedestrian and a car movement can be inferred and classified. For example, in FIG. 7b using an AI the trajectory can be inferred to be along 710, or 730, or 740 or 750.  The highest probability being 20 percent along path 710.   Using the past trajectory and a probability a hint about where the object will be, this prediction can be used for the autonomous vehicle. This can be provided to the local processor so the autonomous vehicle can infer what a person or a vehicle can do with certainty and for collision avoidance. See col.10, lines 1-col. 12, lines 65 of Ferguson. 

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™. 

Lenius is silent but Ferguson teaches “…13. The vehicle of claim 12, wherein the inference results include a portion extracted from the lidar image using the artificial neural network”. , (see perception system 172 where the vehicle has camera, radar, sonar and LIDAR; see col. 8, lines 61 to Col. 9, line 5) (see col. 10, lines 1-19) (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Ferguson et al. with the disclosure of Lenius since Ferguson teaches that using past data a future trajectory of an object or a probability of a pedestrian and a car movement can be inferred and classified. For example, in FIG. 7b using an AI the trajectory can be inferred to be along 710, or 730, or 740 or 750.  The highest probability being 20 percent along path 710.   Using the past trajectory and a probability a hint about where the object will be, this prediction can be used for the autonomous vehicle. This can be provided to the local processor so the autonomous vehicle can infer what a person or a vehicle can do with certainty and for collision avoidance. See col.10, lines 1-col. 12, lines 65 of Ferguson. 

Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™and in view of Great Britain Patent Application GB 2536043 A to Radford that was filed in 2010.
Lenius is silent but Radford teaches “…14. The vehicle of claim 11, wherein a portion of the sensor data stream is provided to the lidar sensor to implement sensor fusion based on the lidar image and the portion of the sensor data. (see page 10, where the device includes a video tracker unit 16 and a EO/IR camera or radar or multiple cameras to determine an azimuth of the target so the device can determine a range and elevation and azimuth angle of the target to jam the drone)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Lenius and combine this with the teachings of Radford before the effective filing date of the present disclosure since Radford teaches fusing the output for each of the EO, IR camera, radar and different sensors for tracking an object with high definition.  The three systems; radar, EO/IR cameras and RF jammer, operating together form the invention which is capable of detecting, tracking, classifying and then disrupting UAVs. This system is referred to herein as a 'Counter-UAV system'.  See paragraph 1-15 of Radford. 
Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™ and in further in view of U.S. Patent Application Pub. No.: US 2019/0324205A1 to Sharma et al. 

Lenius is silent but Sharma teaches “…15. The vehicle of claim 11, wherein the inference engine includes a memristor crossbar array configured to store parameters of the artificial neural network and to perform matrix multiplication and accumulation operations in the artificial neural network” (see paragraph 30-35).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of SHARMA et al. with the disclosure of Lenius since SHARMA teaches that a memristor cross bar array can provide efficient in memory computing with parallelism to process the large amount of data.   

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™. 

Lenius discloses “16. A method, comprising: generating, by a lidar sensor, lidar images; storing, in memory of the lidar sensor, at least one lidar image and (see col. 13, lines 10-36 where the lidar device includes a beam steering optics to determine a direction to emit pulses of light toward the target via a beam steering optics device)
Lenius is silent but Ferguson teaches “…an artificial
neural network:
analyzing, by an inference engine of the lidar sensor, the lidar image using the artificial neural network to generate inference results; and (see claims 1-10 and perception system 172 where the vehicle has camera, radar, sonar and LIDAR; see col. 8, lines 61 to Col. 9, line 5) (see col. 10, lines 1-19) (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data)
communicating, by an interface of the lidar sensor, the inference results to a computer system of a vehicle, wherein the computer system is configured to generate control signals for autonomous driving of the vehicle based on the inference results and a sensor data stream generated by sensors configured on the vehicle. . (see col. 8, line 11-45 where the intersection and information can be stored in the navigation system 168 and 132 to identify the characteristics of the road including lane lines and cross walks and provides context information at col. 10, line 64 associated with the intersection;) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see FIG. 7c and 8c where the road is a flat street and col. 8, lines 1-16 where the vegetation on the vehicle lanes also is monitored and if the lanes are blocked lanes), (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2),  (see Col. 10, lines 18 to 65)  (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100),
 
Lenius is silent but Ferguson teaches “…17. | The method of claim 16, wherein the analyzing includes determining an identification or a classification of an object captured in the lidar image. (see perception system 172 where the vehicle has camera, radar, sonar and LIDAR; see col. 8, lines 61 to Col. 9, line 5) (see col. 10, lines 1-19) (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see col. 8, line 11-45 where the intersection and information can be stored in the navigation system 168 and 132 to identify the characteristics of the road including lane lines and cross walks and provides context information at col. 10, line 64 associated with the intersection;) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see FIG. 7c and 8c where the road is a flat street and col. 8, lines 1-16 where the vegetation on the vehicle lanes also is monitored and if the lanes are blocked lanes), (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2),  (see Col. 10, lines 18 to 65)  (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Ferguson et al. with the disclosure of Lenius since Ferguson teaches that using past data a future trajectory of an object or a probability of a pedestrian and a car movement can be inferred and classified. For example, in FIG. 7b using an AI the trajectory can be inferred to be along 710, or 730, or 740 or 750.  The highest probability being 20 percent along path 710.   Using the past trajectory and a probability a hint about where the object will be, this prediction can be used for the autonomous vehicle. This can be provided to the local processor so the autonomous vehicle can infer what a person or a vehicle can do with certainty and for collision avoidance. See col.10, lines 1-col. 12, lines 65 of Ferguson. 


Lenius is silent but Ferguson teaches “..18. |The method of claim 17, wherein the analyzing includes extracting, from the lidar image, a portion showing the object”. (see perception system 172 where the vehicle has camera, radar, sonar and LIDAR; see col. 8, lines 61 to Col. 9, line 5) (see col. 10, lines 1-19) (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see col. 8, line 11-45 where the intersection and information can be stored in the navigation system 168 and 132 to identify the characteristics of the road including lane lines and cross walks and provides context information at col. 10, line 64 associated with the intersection;) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see FIG. 7c and 8c where the road is a flat street and col. 8, lines 1-16 where the vegetation on the vehicle lanes also is monitored and if the lanes are blocked lanes), (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2),  (see Col. 10, lines 18 to 65)  (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Ferguson et al. with the disclosure of Lenius since Ferguson teaches that using past data a future trajectory of an object or a probability of a pedestrian and a car movement can be inferred and classified. For example, in FIG. 7b using an AI the trajectory can be inferred to be along 710, or 730, or 740 or 750.  The highest probability being 20 percent along path 710.   Using the past trajectory and a probability a hint about where the object will be, this prediction can be used for the autonomous vehicle. This can be provided to the local processor so the autonomous vehicle can infer what a person or a vehicle can do with certainty and for collision avoidance. See col.10, lines 1-col. 12, lines 65 of Ferguson. 

Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™and in view of Great Britain Patent Application GB 2536043 A to Radford that was filed in 2010.


Lenius is silent but Radford teaches “…19. The method of claim 18, further comprising: receiving, in the lidar sensor, a portion of the sensor data stream; and performing sensor fusion operations”, (see page 10, where the device includes a video tracker unit 16 and a EO/IR camera or radar or multiple cameras to determine an azimuth of the target so the device can determine a range and elevation and azimuth angle of the target to jam the drone);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Lenius and combine this with the teachings of Radford before the effective filing date of the present disclosure since Radford teaches fusing the output for each of the EO, IR camera, radar and different sensors for tracking an object with high definition.  The three systems; radar, EO/IR cameras and RF jammer, operating together form the invention which is capable of detecting, tracking, classifying and then disrupting UAVs. This system is referred to herein as a 'Counter-UAV system'.  See paragraph 1-15 of Radford. 

Lenius is silent but Ferguson teaches “…by the inference engine using the artificial
neural network, based on the lidar image and the portion of the sensor data stream to generate the inference results”. (see perception system 172 where the vehicle has camera, radar, sonar and LIDAR; see col. 8, lines 61 to Col. 9, line 5) (see col. 10, lines 1-19) (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see col. 8, line 11-45 where the intersection and information can be stored in the navigation system 168 and 132 to identify the characteristics of the road including lane lines and cross walks and provides context information at col. 10, line 64 associated with the intersection;) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see FIG. 7c and 8c where the road is a flat street and col. 8, lines 1-16 where the vegetation on the vehicle lanes also is monitored and if the lanes are blocked lanes), (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2),  (see Col. 10, lines 18 to 65)  (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100),
Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US10141716B1 to Lenius that was filed in 2013 and in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 2-14-20 which is assigned to Waymo™ and in view of Sharma. 

Lenius is silent but Sharma teaches “…20. The method of claim 16, wherein the analyzing includes performing matrix multiplication and accumulation operations using a memristor crossbar array configured to store parameters of the artificial neural network”. (see paragraph 30-35) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of SHARMA et al. with the disclosure of Lenius since SHARMA teaches that a memristor cross bar array can provide efficient in memory computing with parallelism to process the large amount of data.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668